         Case 5:18-cv-02824-EGS Document 46 Filed 12/17/18 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EDWARD KOMITO,                                :       CIVIL ACTION

                      Plaintiff,              :

               v.                             :       NO. 18-2824

LEXISNEXIS, et al.,                           :

                      Defendants.             :


                                            NOTICE

       A telephone conference regarding the status of settlement will be held on Friday, January

4, 2019 at 3:00 p.m. Counsel for Defendants is directed to initiate the call. Judge Heffley can be

reached at 267-299-7420.




                                                  /s/ Sharon A. Hall-Moore
                                                  Sharon A. Hall-Moore
                                                  Courtroom Deputy
                                                  Magistrate Judge Marilyn Heffley


Date: December 17, 2018
